Citation Nr: 1701443	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia of the right knee.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to April 1982 and from March 1983 to September 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held via video conference in June 2015 with respect to the right knee issue.  A transcript of that hearing is of record.

This matter was previously remanded by the Board in June 2015 for further development with respect to the right knee claim and the issuance of a statement of the case with respect to three other claims stemming from a March 2013 rating decision.  The RO substantially complied with the Board's remand instructions with respect to the right knee claim, so the Board may proceed to the merits of that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In the June 2015 remand, the Veteran was specifically informed that she "must timely file a substantive appeal (e.g. VA Form 9) in order to perfect her appeal and permit a decision on the merits by the Board."  However, the RO failed to comply with the Board's remand instructions and, instead of issuing a statement of the case with respect to the three service connection claims, issued a single November 2015 Supplemental Statement of the Case (SSOC) addressing all four remanded issues.  Importantly, the cover letter to the Supplemental Statement of the Case stated:  "Please note that a response at this time is optional and is not required to continue your appeal."  Under these circumstances, failing to address the merits of the three service connection claims based on untimeliness of a response to the SSOC would be prejudicial to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

The Veteran, through her representatives, filed an October 2016 Post-Remand Brief in which she expressed a desire to continue her appeal of all four issues in the SSOC.  The October 2016 filing identifies the issues appealed and presents specific arguments relating to alleged errors of fact or law made by the AOJ with respect to each issue.  See 38 C.F.R. § 20.202 ("A Substantive Appeal consists of a properly completed VA Form 9....or correspondence containing the necessary information.")  While the October 2016 filing is untimely as a substantive appeal, VA may waive the time limits under 38 C.F.R. §§ 20.302 and 20.303.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Moreover, the absence of a timely Form 9 is not a jurisdictional bar to appellate review.  See Percy, 23 Vet. App. at 45; 38 C.F.R. § 20.202.  Under all of the circumstances of this case, including the Veteran's express desire to appeal the three issues from the March 2013 rating decision and the RO's failure to comply with the Board's remand instructions regarding the notice to be provided to the Veteran, the Board finds that it should exercise jurisdiction over the issues.  See Percy, 23 Vet. App. at 46-47 (holding VA has discretion to exercise jurisdiction in the case of an untimely substantive appeal and advising that VA should not "treat its procedures as a minefield that the Veteran must successfully negotiate"); Stegall, 11 Vet. App. at 271 (claimants are entitled to compliance with the Board's remand instructions).

The issue of entitlement to service connection for PTSD has been recharacterized more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and the diagnosis of depression in the record.  See October 2012 VA Examination.

The issues of entitlement to service connection for an acquired psychiatric disorder and left hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia of the right knee manifested in flexion limited to 110 degrees; no limitation on extension; painful motion that results in some functional loss; pain on weight bearing; medial joint line tenderness; crepitus; recurrent, daily swelling; slow antalgic gait; use of knee sleeves and a cane; with functional impairments including limitations on activities requiring deep knee bends such as squatting, kneeling or crawling and limitations on climbing stairs or ladders.

2.  The Veteran's right shoulder disability did not begin during and was not otherwise caused by her military service and was not caused by or aggravated by her service-connected right knee condition.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee were not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5256-5263 (2016).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II.  Legal Criteria:  Disability Ratings (Knee)

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the case of the service-connected right knee disability at issue here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record with respect to the knee condition, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, there are special provisions for rating degenerative arthritis (to include osteoarthritis) under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion will be considered limited motion pursuant to 38 C.F.R. § 4.59.  Painful motion is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even if there is no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

In this regard, at her November 2015 Board hearing, the Veteran reported worsening symptoms with constant pain that varies in intensity.  November 2015 Board Hearing Tr. at pp. 3-4.  She reported that stairs caused the greatest difficulty for her.  Id. at p. 4.  She also reported popping that would sometimes relieve the pain.  In addition, she reported getting occasional corticosteroid injections that would reduce the right knee pain for "three or four months."  Id. at p. 5.  The Veteran also discussed some limitations with activities of daily living, including trouble bending in the shower, some difficulty getting dressed (particularly with shoes), and difficulty standing for long periods cooking or washing dishes.  She also noted some difficulties at work and indicated she was employed in the special education field.

The period under consideration is from December 2009 (the date of claim) through the present, so the discussion of medical evidence will be focused primarily on that period.  However, the Board has reviewed the entire claims file and all of the medical evidence to obtain a complete picture of the Veteran's disability.

Medical Evidence: Examinations

The Veteran has undergone several VA examinations.  The earliest VA examination during the period under consideration was in April 2010.  The examiner noted the Veteran's reports of weakness, stiffness, swelling, giving way, and pain.  She reported that she did not experience heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation or dislocation.  She reported flare-ups as often as once per day that lasted two hours.  On a scale of 1-10, she reported the severity as a 4.  The flare-ups are precipitated by physical activity.  She reported functional impairments during flare-ups which included stiffness, pain, and limitation of motion.  She reported difficulty with standing or walking, including frequent tripping.  The Veteran reported that she did not experience any overall functional impairment from this condition.  Physical examination revealed range of motion with flexion to 110 degrees and full extension with no further limitation upon repetitive use testing.  The stability and ligament tests were all normal.  Diagnostic imaging showed degenerative arthritic changes.  The diagnosis was chondromalacia.  The examiner noted subjective factors consisting of pain and an objective factor of tenderness.  The examiner noted mild effect on the claimant's usual occupation and daily activities.

The most recent VA examination took place in November 2015.  The examiner noted a diagnosis of osteoarthritis since July 2009.  The Veteran reported constant moderate to severe right knee pain, but did not report flare-ups.  Range of motion was to 110 degrees of flexion and full extension.  Pain was noted on examination with resultant functional loss, including on both flexion and extension.  There was objective evidence of pain on weight-bearing, of pain on medial joint line tenderness, and of crepitus.  The Veteran was able to perform repetitive use testing and no additional functional loss was noted after three repetitions.  The examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  Muscle strength was normal with no atrophy.  There was no ankylosis.  Joint stability tests were normal in all regards.  The Veteran did not have any patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, meniscus conditions, scars, or any other tibial and/or fibular impairments.

At the November 2015 VA examination, the Veteran had a slow, antalgic gait and used knee sleeves and a cane.  The Veteran's condition did not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation.  The examiner noted that the Veteran would be limited in performing work duties that require deep knee bends, such as squatting, kneeling or crawling.  He also noted that knee pain will limit prolonged weight-bearing activities, such as standing or walking.  He opined that the Veteran would also be limited in climbing stairs or ladders.  The examiner opined that the Veteran could, however, participate in work duties while seated.

Medical Evidence: Treatment Records

There are fairly frequent reports of knee pain throughout the treatment records.  Also, there are several indications of falls or tripping which the Veteran attributed to one or both of her knee disabilities (only the right is service-connected).  Otherwise, the Board will only summarize the most pertinent treatment records.

An April 2010 VA Rehab Consult Note indicates right knee pain and meniscal injury from 1984 with worsening pain since.  The examining physician noted crepitus, but no instability or loss of range of motion.  A November 2010 VA Orthopedic Surgery Consult Note indicates complaints of "constant dull ache in her knee, intermittent sharp, stabbing pain and mild instability."  She denied locking and swelling.  She also indicated symptoms were worse with all weight bearing activities, kneeling, and stair climbing.  The examiner found range of motion from 135 degrees (flexion) to 0 degrees (full extension).  Patellar apprehension test and patellar grind test were both positive, but there was no effusion, erythema, or heat.  Ligaments were noted to be stable to anterior and posterior drawer tests.  The examiner diagnosed a chronically subluxated patella of the right knee with early osteoarthritis.

In a February 2015 VA Psychiatry Note, the Veteran was noted to "ambulate[] without difficulty."  An April 2015 VA Progress Note documents complaints of constant bilateral knee pain (as well as neck, hips, and right thumb) for which she was prescribed medication.  April 2015 diagnostic imaging showed slight degenerative changes of the right knee joint that "appear[ed] overall unchanged as compared [to] prior."


Analysis

The Veteran is currently assigned a 10 percent rating under DC 5257 for her right knee based on limitation of motion.  She contends that she is entitled to a higher rating for her right knee disability.

The medical evidence of record, including each of the VA examinations of record, establish that the Veteran does not have ankylosis of the right knee, so a rating under DC 5256 is not warranted.  Similarly, the medical evidence is against assigning any ratings under, DC 5262 (impairment of tibia and fibula), or DC 5263 (genu recurvatum).  See, e.g., April 2010 VA Examination; November 2015 VA Examination.  

With respect to DC 5257 (recurrent subluxation or lateral instability), the Veteran is currently assigned a 10 percent rating under that diagnostic code.  As noted above, a November 2010 VA treatment record indicates recurrent subluxation of the patella of the right knee.  Neither the April 2010 VA examiner nor the November 2015 examiner found any meniscal condition or subluxation of the patella.  The VA treating physician indicated "mild" instability, suggestive of slight subluxation.  In addition, the lack of a diagnosis of subluxation at either VA exam or in the other treatment records suggests slight, rather than moderate or severe, subluxation.  This finding is also supported by the consistent findings of VA examiners that the Veteran does not have clinical evidence of instability, despite her subjective report of instability.  The Board finds that the greater weight of the evidence is against finding that the Veteran had more than mild subluxation of the patella during the period on appeal, so a rating in excess of 10 percent under DC 5257 is not warranted.

As the summary of the medical evidence also reveals, examiners have consistently found that the Veteran has full extension.  Therefore, the Veteran does not meet the criteria for any compensable rating under DC 5261.  Further, the Veteran's flexion of the right knee has never been measured as less than 110 degrees.  See April 2010 VA Examination (110 degrees flexion); November 2015 VA Examination (110 degrees flexion).  Under DC 5260, a compensable rating is not warranted for limitation of motion unless flexion is 45 degrees or less.  The Veteran does not meet the schedular criteria for any compensable rating for limitation of motion under DCs 5260 or 5261.

Of course, in determining the appropriate rating for limitation of motion, the Board must also consider the DeLuca factors, functional limitations, or other symptoms (e.g. painful motion) that affect level of disability.  Here, the evidence indicates that the Veteran has painful motion throughout the range of motion and on weight-bearing.  As to functional limitations, the Veteran has primarily complained of difficulty with bending or kneeling, with climbing stairs or ladders, and limitations on standing and walking of roughly 10 to 15 minutes.  The Board finds that these functional limitations most closely approximate those associated with a mild or slight overall level of disability.  This finding also considers the symptoms and functional limitations during flare-ups.  The primary symptoms during flare-ups are increased pain, stiffness, and weakness with associated functional limitations of decreased ability to climb stairs and limitations of duration of standing or walking.  See, e.g., April 2010 VA Examination; but see November 2015 VA Examination (indicating the Veteran did not report flare-ups).  The Board finds that these reported symptoms and functional limitations are consistent with the sorts of symptoms and functional limitations associated with arthritis of the knee that does not result in a limitation of motion warranting any rating higher than 10 percent.  Consequently, the Board finds that the Veteran's symptoms and functional limitations are sufficiently encompassed by the current rating.

As briefly noted above, DC 5003 directs that conditions meeting the basic criteria (e.g. confirmed diagnosis of arthritis) should be assigned, as here, a minimum 10 percent rating.  See 38 C.F.R. § 4.71a, DCs 5003.  Higher ratings should be considered based on limitation of motion (i.e. DCs 5260 and 5261 for the knee).  See 38 C.F.R. § 4.71a, DC 5003 ("will be rated on the basis of limitation of motion under the appropriate diagnostic codes").  As discussed, no higher rating is warranted based on limitation of motion.

The question, then, is whether the Veteran is entitled to the current 10 percent rating under DC 5257 and a separate 10 percent rating under DCs 5003/5260 or only a single 10 percent rating.  

The Board finds that it would be inappropriate to assign any compensable rating under DC 5003 and/or 5260 in addition to the currently assigned 10 percent rating under DC 5257.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  The currently-assigned rating under DC 5257 is based on pain (constant, increased with activity, and on weight bearing), some limitation of motion, and the associated functional limitations.  The symptoms justifying a compensable rating under DC 5257 overlap, particularly with respect to pain and functional limitations, with the symptoms justifying a compensable rating under DC 5003 (painful motion) or DC 5260 (functional impairments and DeLuca factors approximating a compensable limitation of motion).  In short, the evidence and the law is against awarding either higher or separate ratings under DCs 5003 or 5260 in addition to the currently assigned 10 percent rating under DC 5257.

The Board also finds that it would be inappropriate to assign a rating under DC 5259 either in addition to or instead of the rating under DC 5257.  Importantly, the Veteran has not had removal of semilunar cartilage from her right knee, so DC 5259 is not directly applicable to her medical situation.  In addition, to the extent she has symptoms and/or functional limitations that approximate those of removal of semilunar cartilage, those symptoms and functional limitations have been considered in awarding the current rating under DC 5257.  To award a separate, additional rating under DC 5259 for the same symptoms and functional limitations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  In addition, no rating higher than 10 percent is available under DC 5259, so there would be no benefit to the Veteran in changing the diagnostic code under which she is rated from DC 5257 to DC 5259.

The only other diagnostic code applicable to the knee that has not yet been evaluated is DC 5258.  Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258.  The Veteran's knee disability has been manifested by painful motion, effusion, and degenerative arthritis.  Ratings under both diagnostic codes are based, in significant part, on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Similarly, the rating under DC 5257 is based on pain and associated functional limitations, such as limitation of motion.  Again, the symptoms and functional limitations overlap to a significant extent, so the Board finds the rule against pyramiding counsels against an additional, separate rating under DC 5258 in addition to the currently assigned rating under DC 5257.

As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5257; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

The Veteran's knee disability has not been manifested by dislocation of the semilunar cartilage (meniscus), so DC 5258 is not directly applicable.  The Board has considered rating by analogy to DC 5258, because the knee disability has been manifested by symptoms of joint pain, crepitus, and effusion.  See, e.g., November 2015 VA Examination (no history of a meniscal condition; symptoms of pain and swelling, but no locking); April 2010 VA Examination (pain, but no edema, no effusion, limitation of flexion to 110 degrees).  The Board finds that the Veteran does not have a diagnosis of dislocation of the semilunar cartilage, but does have a diagnosis of recurrent subluxation.  Moreover, the Board finds that the symptoms and functional impairments of the Veteran's knee condition are adequately accounted for by the 10 percent rating under DC 5257.  Consequently, the Board finds that a 20 percent rating under DC 5258 is not warranted either in addition to or instead of the currently assigned 10 percent rating under DC 5257.

The evidence is not in equipoise, rather the weight of the evidence is against finding that the Veteran's right knee symptoms more closely approximate the criteria for any rating in excess of 10 percent disabling.  Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5256-5263.

Extraschedular Rating

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected right knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Specifically, the Veteran's knee symptoms such as painful motion, limitation of motion, swelling, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with knee disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's right knee disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  The Veteran is also service-connected for carpal tunnel syndrome of the right wrist (30 percent) and left wrist (10 percent) and small bowel obstruction, post-operative with scar (noncompensable).  The evidence does not indicate any combined effect that would justify granting an extraschedular rating for the right knee disability in the circumstances of this case.  Rather her combined rating adequately reflects her overall level of disability.

Referral for an extraschedular rating for the right knee disability is not warranted.

III.  Service Connection:  Right Shoulder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  A tear of the supraspinatus is not encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a) and the Veteran has not been diagnosed with arthritis of the right shoulder (which is included on the list in section 3.309).  Therefore, the Board will not apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the shoulder claim.  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Importantly, the service treatment records establish in-service events or injuries involving the right shoulder.  The Veteran was diagnosed with muscle pain in the right shoulder.  See, e.g., July 1980 Consultation Sheet (diagnosing right shoulder muscle strain and noting history of right shoulder trauma in November 1978); see also January 2013 VA Examination (opinion section summarizes in-service injuries and events).  The in-service element is well-established.

Similarly, the January 2013 VA examiner provided a thorough examination, reported detailed clinical findings, and diagnosed "partial-thickness undersurface tear of the supraspinatus" of the right shoulder.  The examiner specifically noted the absence of arthritis.  A current disability is established.

The remaining element to establish service connection is an etiological relationship between the in-service event or injury and the current disability.  Shedden, 381 F.3d at 1167.

The most probative etiological evidence of record is the January 2013 VA examiner's negative opinion.  The examiner noted that the Veteran had a normal right shoulder at an October 1982 in-service examination (post-dating the in-service injury and later complaints) and had no further complaints through her separation in 1995.  The examiner also noted that the Veteran's medical records indicate a more recent, 2011, injury to her right shoulder when she was lifting a grocery bag out of her car.  The examiner indicated that she did not have a rotator cuff tear in service and did have a post-service (2011) injury that caused a tear of the rotator cuff.  The Board finds that the January 2013 VA examiner's opinion is entitled to probative weight against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In making this finding, the Board notes that the opinion is stated in terms of relationship to the Veteran's service-connected right knee.  The examiner clearly found that the current disability is the result of a recent injury rather than any in-service event, despite only checking the box relating to secondary service connection.

The Veteran couched the original claim in terms of service connection for a right shoulder condition as secondary to her right knee condition.  Therefore, that issue is also before the Board.  However, the January 2013 VA examiner specifically opined on the relationship between the right shoulder and right knee, concluding that "there is no evidence of relationship" after noting that the current right shoulder injury is due to the 2011 incident involving lifting grocery bags.  Therefore, the opinion is also against finding either causation or aggravation of the right shoulder condition by the right knee condition.

There are no contrary, competent etiological opinions of record.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the etiology of a medical condition (like rotator cuff tear of the shoulder) that requires specialized medical knowledge (and equipment) to diagnose.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of her current right shoulder disability.  See, e.g., Jandreau, 492 F.3d at 1377.

Accordingly, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's current right shoulder disability was incurred in active service or caused by any event or injury during his active service, or that it was either caused or aggravated by the right knee condition.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a right shoulder disability is denied.

IV.  Duties to Assist and Notify

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In June 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which she provided testimony and argument on the right knee issue.  As discussed more above, the remaining three issues were perfected for appeal subsequent to the 2015 Board hearing, and the Veteran has not requested a hearing on those issues.  The Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's increased rating claim and asked questions as to symptomatology, medical treatment, and the existence of any medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in March 2010, July 2010, and August 2010.  The Veteran received additional notice via rating decisions, statements of the case, Board remands, and Board hearings.  The notice letters set forth all necessary elements of adequate notice, including, but not limited to, the elements of service connection, how VA determines the effective date, the elements of an increased rating claim, the assistance the VA would provide, and the evidence she was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records with the claims file.  The Veteran has not identified any other records allegedly relevant to her claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran was afforded VA examinations in April 2010, January 2013, November 2015.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examinations were adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia of the right knee is denied.

Entitlement to service connection for a right shoulder disability is denied.



[Continued on Next Page]
REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The record contains an indication that her diagnosed depression "could be related to current life stressors and medical problems."  October 2012 VA Examination.  There is not competent evidence of record addressing whether the Veteran's current acquired psychiatric disorder was caused by or aggravated by her service-connected physical disabilities (i.e. bilateral carpal tunnel syndrome, right knee chondromalacia, and small bowel obstruction (post-operative with scar)).  Because the evidence of record raises the issue of secondary service connection and no competent opinion on that issue has been obtained, the Veteran is entitled to a VA examination and opinion with respect to her acquired psychiatric disability.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  Any opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

With respect to the PTSD aspect of the Veteran's claim, one of her alleged stressful events involved suggestive comments from a supervisor, and she claimed that she reported him to the EEOC, along with other women, and this individual was then subject to a Captain's Mast and disciplined.  Such events should be verifiable.  The Veteran needs to provide the name of this individual so attempts can be made to verify her allegations.  

The Veteran also claims entitlement to service connection for a left hip disability, to include as secondary to her service-connected right knee disability.  At an October 2012 VA examination, the Veteran was diagnosed with normal hips, but left trochanteric bursitis.  The examiner did not provide etiological opinions with respect to the hips because he determined the hips were normal.  He also did not provide an opinion with respect to the left trochanteric bursitis because it "is not the hip joint."  The Veteran was diagnosed with a condition causing pain in the left hip region and she is entitled to an adequate opinion with respect to the etiology of that condition.  See Stefl, 21 Vet. App. at 123-24 (2007); Barr, 21 Vet. App. at 311-12; McLendon, 20 Vet.App. at 81-86.  Any opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition.  See Allen, 7 Vet. App. at 448-49.

To ensure the record is complete prior to return to the Board, if necessary, and because the record indicates that the Veteran receives ongoing treatment at VA facilities, the RO should obtain all updated VA treatment records for the Veteran since the last update in October 2015.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent, outstanding VA treatment records, including from the San Antonio VAMC, from October 2015 to the present.

2.  Ask the Veteran to provide the name of the individual who harassed her during service, so attempts can be made to verify her story.  

3.  If the Veteran responds with the name of the individual in question, contact appropriate authorities and request records that would verify he was subjected to a Captain's Mast and disciplined for his behavior towards women in 1984.  See Veteran's 2010 stressor statement detailing where/when the events occurred. 

4.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to her acquired psychiatric disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

Acquired Psychiatric Disorder

a.  Identify the appropriate diagnosis/es for each of the Veteran's acquired psychiatric disorders.

b.  For each acquired psychiatric disorder identified in (a), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was incurred in or otherwise related to her military service?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by her service-connected disabilities?

d.  If the examiner provides a negative response to (c), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated by her service-connected disabilities?

Left Hip Disability

e.  Identify the appropriate diagnoses for each of the Veteran's left hip disabilities to include disabilities characterized by pain in the region (e.g. left trochanteric bursitis diagnosed at the 2012 VA examination).

f.  For each hip disability (to include left trochanteric bursitis) identified in (a), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was incurred in or otherwise related to her military service?

g.  If the examiner provides a negative response to (f), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hip disability (to include left trochanteric bursitis) was caused by her service-connected disabilities, particularly including her right knee disability?

h.  If the examiner provides a negative response to (g), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hip disability (to include left trochanteric bursitis) was aggravated by her service-connected disabilities, particularly including her right knee disability?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5.  Thereafter, readjudicate, based on the entirety of the evidence, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for a left hip disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


